DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein at least one blocking member disposed in the non-display area and on the second substrate, wherein the at least one blocking member includes a plurality of blocking patterns, each of the blocking patterns has a first edge and a second edge, wherein the first edge 15extends in a first direction parallel to an edge of the first substrate, and the second edge extends in a second direction different from the first direction, wherein a length of the first edge is longer than a length of the second edge, and the second edge of one blocking pattern of the plurality of blocking patterns does not overlap the second edge of another blocking pattern of the plurality of blocking patterns along 20the second direction.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 12 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a blocking member disposed in the non-display area and on the second substrate to not overlap the sealing member, wherein the blocking member includes a plurality of first blocking patterns and a plurality of second blocking patterns, wherein the plurality of first blocking patterns are disposed side by side along a first direction parallel to an edge of the first substrate, and the 15plurality of second blocking patterns are disposed side by side along the first direction, and wherein a first line extends through a central portion of one of the first blocking patterns along a second direction that is substantially perpendicular to the first direction and is positioned between the second edges of two adjacent second blocking patterns.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 19 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first blocking member disposed in the second area and on the second substrate, 5wherein the first blocking member includes a plurality of first blocking patterns and a plurality of second blocking patterns, wherein the plurality of first blocking patterns are disposed along a first direction parallel to an edge of the first substrate, and the plurality of second blocking patterns are disposed along the first direction, wherein the plurality of first blocking patterns are misaligned with the plurality of second blocking patterns in a second 10direction crossing the first direction.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-11, 13-18 and 20 depend from claim 1, 12, or 19 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
YU et al. (US Patent Appl. Pub. No. 2019/0036073 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895